DONNELLY, Judge,
concurring.
“The writer of the Court’s opinion” considers the implications of the opinion filed by Blackmar, J., “to be so disturbing as to require comment.” Wheeling Steel Corp. v. Glander, 337 U.S. 562, 574, 69 S.Ct. 1291, 1298, 93 L.Ed. 1544 (1949) (Jackson, J., concurring); Abbate v. United States, 359 U.S. 187, 196, 79 S.Ct. 666, 671, 3 L.Ed.2d 729 (1959) (Brennan, J., concurring).
As the writer of the principal opinion in State ex rel. Cassilly v. Riney, 576 S.W.2d 325 (Mo. banc 1979), I wish to state that my brothers Rendlen, Gunn and Blackmar err egregiously when they presume to articulate in this case what the Court intended in Cassilly. The “bulling through a china shop” admonition re reassessment is as appropriate today as it was in 1979.